Citation Nr: 0216518	
Decision Date: 11/18/02    Archive Date: 11/26/02	

DOCKET NO.  02-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1959 
to November 1979, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.  

2.  The veteran's countable income exceeds the maximum limit 
set by law of $9,304 for a veteran with no dependents.  


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 1502, 1503, 1521, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.3, 3.23, 
3.102, 3.159, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans' Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).  

First, the VA has a duty under the VCAA to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim.  Collectively, the letter informing the 
veteran of the decision in this case, as well as the 
statement of the case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reason his claim was 
denied.  In addition, the statement of the case informed the 
veteran of the provisions of 38 C.F.R. § 3.159, the 
regulation enacted to implement the VCAA, including the 
assistance available from the VA.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the evidence pertinent to the current appeal consists 
of information and evidence concerning the veteran's yearly 
income, and that information was provided by the veteran and 
verified by the RO.  The veteran has not made the Board aware 
of any outstanding evidence that needs to be obtained in 
order to fairly decide the claim, or indicated that there are 
any additional income or expense matters that need to be 
investigated.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  Simply put, the record is complete.  As 
such, the VA has no outstanding duty to inform the appellant 
that any additional evidence or information is needed.  
Moreover, as the record is complete, any further obligation 
under the VCAA for the VA to advise the veteran as to the 
divisions of responsibilities between the VA and the veteran 
in obtaining evidence is moot.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The veteran has claimed entitlement to nonservice-connected 
pension benefits, and he submitted a formal application for 
such benefits in June 2001.  In that application he indicated 
that he was residing at the Indiana Veterans' Home.  With 
respect to income, the veteran reported that he was receiving 
$1,200 a month as retirement pay from the United States Air 
Force and that he was receiving $1,246 from the Social 
Security Administration.  In a statement accompanying that 
application he indicated that as of April 2001 he was a 
nursing care patient at the Indiana Veterans' Home and that 
he paid $2,047 per month for nursing care.  

In September 2001 the RO contacted the Defense Finance and 
Accounting Service (DFAS) and verified that the veteran 
received $1,085 of retired military pay per month.  

In September 2001 the RO contacted the Indiana Veterans' Home 
and was informed that the veteran was living at the assisted 
living facility at the Indiana Veterans' Home and was paying 
$851.66 per month.  

Computer information from a Social Security Administration 
database available to the RO showed that the veteran's 
monthly Social Security benefit was $1,248.

In a letter to the veteran dated in September 2001 informing 
him of the denial of nonservice-connected disability pension 
benefits, he was informed that his annual income of $27,996 
exceeded the limit set by law of $9,304 for a veteran with no 
dependents.  The letter informed the veteran that the income 
counted consisted of $14,976 of Social Security benefits and 
$13,020 of military retired pay.  The veteran was also 
informed that consideration could not be given to $24,564 in 
unreimbursed medical expenses he reported to reduce his 
countable income because the Indiana Veterans' Home verified 
that he was an assisted care resident in their facility, not 
a patient, and that expenses paid on a resident status could 
not be used to reduce countable income.

In the veteran's VA Form 9 (Appeal to Board of Veterans' 
Appeals) dated in March 2002, the veteran stated that he was 
residing in an assisted living care as defined by the VA and 
that he was in nursing care as defined by State regulations.  
He noted that he required assistance with a whirlpool two 
times a week and assistance with his medication.  

The veteran does not appear to dispute that his annual income 
calculated by the RO of $27,996 is incorrect or that this 
yearly income exceeds the limit set by law of $9,304 for a 
veteran with no dependents.  The only area of dispute is 
whether the expenses paid to the Indiana Veterans' Home can 
be used to reduce the veteran's countable income such that he 
would be entitled to pension benefits.  The Board finds that 
the RO was correct in not considering those expenses.

The provisions of 38 C.F.R. § 3.272 provide categories or 
types of income or expenses which shall be excluded from 
countable income for purposes of determining entitlement to 
pension benefits.  Subsection (b) of that regulation provides 
that when a veteran is maintained in a rest home or other 
community institution or facility, public or private, because 
of impaired health or advanced age, money paid to the home 
for the individual to cover the cost of maintenance will not 
be considered income, regardless of whether it is furnished 
by a relative, friend, or charitable organization.  While 
this would appear to support the veteran's position, that 
subsection goes on to specify:  "The expense of maintenance 
is not deductible if it is paid from the individual's 
income."  38 C.F.R. § 2.272(b).  Thus, VA regulations clearly 
provide that expenses while the veteran is residing at the 
assisted living portion of the Indiana Veterans' Home may not 
be excluded from his income.  Therefore, the veteran's income 
clearly exceeds the limits prescribed by law for pension 
benefits.  

The Board would also observe that the September 2001 letter 
to the veteran calculates the costs of the veteran's 
residence at the Indiana Veterans' Home based on the amounts 
he reported in his initial application and arrives at a total 
of $24,564.  However, information from the Indiana Veterans' 
Home reflects that the veteran was paying $851.66 per month, 
for a yearly total of $10,219.92.  The Board would note that 
even were this amount deductible, the veteran's yearly income 
would still exceed the maximum amount provided by law for 
pension benefits.  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


